Title: To Benjamin Franklin from Thomas Pownall, [February 1767–May 1767]
From: Pownall, Thomas
To: Franklin, Benjamin


Dear Sir.
Sunday [February–May 1767]
I come to Town on tuesday if you are not Engaged in the Ev’ning I will call upon you about seven if you are Engaged or whether you  arez not, be so good to give me a Line by the Penny post to my House in Portugal Street. I find some People are Determined to decide that NA is in Rebellion, and to come to an open rupture. Your Obligd and Obedient
T Pownall
 Addressed: To / Benj Franklin Esqr / Mrs Stevenson’s / Craven Street / Strand / London
